Citation Nr: 1219868	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  04-36 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.  

3.  Entitlement to an evaluation in excess of 10 percent prior to July 31, 2003, and 20 percent from July 31, 2003, forward, for impingement syndrome of the right shoulder.  

4.  Entitlement to an increased rating for bilateral high frequency sensorineural hearing loss, evaluated as noncompensable prior to October 12, 2005, 10 percent disabling from October 12, 2005, 20 percent disabling from October 5, 2006, 30 percent disabling from October 7, 2007 to March 23, 2009, and 40 percent disabling thereafter.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982, and from October 1983 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2002 and February 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a June 2002 rating decision, the Veteran was denied service connection for migraine headaches, granted an increased rating of 10 percent for degenerative disc disease of the cervical spine, and granted service connection for impingement syndrome of the right shoulder assigning a 10 percent rating.  He failed, however, to submit a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the June 2002 rating action, the record shows that the Veteran received VA treatment for his claimed migraines, cervical spine, and right shoulder within one year of this decision.  The records specifically note neurological impairment secondary to the cervical spine and right shoulder disabilities, and headaches secondary to medication taken for the cervical spine.  These records were constructively of record within a year of the June 2002 rating decision, and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the June 2002 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the June 2002 rating action is the proper determination certified for appellate review for the claims for service connection for migraine headaches and increased ratings for degenerative disc disease of the cervical spine and impingement syndrome of the right shoulder.

In May 2007 and September 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of a higher rating when the claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the record reflects that the Veteran may be unemployable due to his service-connected disabilities.  Thus, TDIU is part of the claims for an increased rating for degenerative disc disease of the cervical spine, impingement syndrome of the right shoulder, and bilateral hearing loss currently before the Board and must be adjudicated as such.  

The issues of service connection for migraine headaches, higher rating for bilateral hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by pain, moderate limitation of motion, and mild neurological impairment.

2.  The Veteran is right-hand dominant.

3.  Resolving all doubt in the Veteran's favor, the Veteran's impingement syndrome of the right shoulder is manifested by limitation of motion of the arm to midway between the side and shoulder for the entire appellate period.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 20 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002) (effective prior to September 23, 2002), Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a separate 10 percent disability rating for radiculopathy of the right upper extremity associated with degenerative disc disease of the cervical spine have been met, effective February 7, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002) (effective prior to September 23, 2002), Diagnostic Codes 5235-5243 (2011).

3.  The criteria for an evaluation of 30 percent, and no higher, for impingement syndrome of the right shoulder have been met, effective February 7, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in March 2002, October 2003, and May 2007 and the claims were readjudicated in May 2009 and March 2011 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  These letters sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA and private treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claims.  He has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

II.  Increased ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A.  Cervical spine

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was initially granted service connection for degenerative disc disease of the cervical spine in a January 1992 VA decision and was assigned a disability rating of 10 percent, effective October 1, 1991, under Diagnostic Code 5293.  In April 1995, the RO denied an increased rating for the cervical spine disability.  In the June 2002 decision on appeal, the RO granted an increased rating of 20 percent, effective February 7, 2002, under Diagnostic Code 5293.  In February 2004, the RO denied an increased rating for the cervical spine disability.  

The Veteran's degenerative disc disease of the cervical spine has been rated under Diagnostic Code 5293.  For reasons discussed in more detail below, the Board finds that rating the cervical spine based on limitation of motion is more favorable to the Veteran, as this would allow for him to receive a higher combined rating for the cervical spine disability.

During the pendency of the Veteran's claim, the criteria for evaluating disabilities of the spine were revised.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A review of the record demonstrates that the claim has been considered under the earlier and the revised rating criteria, and, given the procedural history of this case, the Veteran was made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the criteria in effect prior to September 26, 2003, limitation of cervical motion was evaluated under Diagnostic Code 5290, which provided that a slight limitation of cervical motion warranted a 10 percent evaluation, a 20 percent evaluation was warranted if the limitation was moderate, and a 30 percent evaluation was warranted if the limitation was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under Diagnostic Code 5287 (ankylosis of the cervical spine), ankylosis of the cervical spine warranted a 40 percent evaluation if it was unfavorable and a 30 percent evaluation if favorable.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).

Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief warranted a 60 percent rating.  Severe intervertebral disc syndrome with recurring attacks and with intermittent relief warranted a 40 percent rating.  Moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent rating.  Mild intervertebral disc syndrome warranted a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, intervertebral disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec.  4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months (40 percent);

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months (20 percent);

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months (10 percent).

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).

When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic 5293, Note (2) (2003).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) (2003).

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised again effective September 26, 2003.  Under these revised regulations, the back disability is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes, diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2011).

For VA compensation purposes, "unfavorable ankylosis" is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

In March 2002, the Veteran was afforded a VA examination for his claims.  The Veteran stated that he first developed numbness of the right hand while in the military.  The Veteran was diagnosed as having degenerative disc disease of the cervical spine, impingement syndrome of the right shoulder, epicondylitis of the right elbow, and carpal tunnel syndrome of the right wrist.  In an addendum, the examiner opined that it was less likely as not that the Veteran's right shoulder, right elbow, and migraines were related to the service-connected cervical spine condition.  The examiner further opined that the right hand numbness may be related to the service-connected spine condition.

In a June 2003 VA magnetic resonance imaging (MRI), it was found that the Veteran had a large osteophyte impressing upon the ventral aspect of the cervical cord at C5-6 and there was impingement on the left.  

In a July 2003 letter from the Veteran's private physician, it was noted that the Veteran had increasing pain of the neck and shoulders with pain going down his arms.  A recent MRI showed that the Veteran had deformed C5-6 discs that narrowed his neuroforaminal pathway to the C6 nerves on the left and right sides.  His diagnosis was cervical spondylosis with radiculopathy at C6-7 root levels of the left and right sides of the neck.  

During the September 2003 VA examination, the Veteran's range of motion of the cervical spine was flexion 45 degrees, extension 45 degrees, and side bending 45 degrees bilaterally.  It was noted that the Veteran complained of having pain and deep tendon reflexes were 2/4 bilaterally, but he did not have muscle spasms.  

In a December 2005 VA examination, the Veteran's range of motion was flexion 32 degrees, extension 11 degrees, and rotation 25 degrees to the right and 42 degrees to the left.  All range of motion was limited by pain.  Examination revealed no muscle spasms.  

During VA treatment in January 2008, the Veteran had normal range of motion of the neck with no apparent pain with active motion.  

In a January 2010 VA examination, the Veteran complained of having sharp, burning pain in the neck that radiated to the right shoulder, right arm, and head.  He also complained of having flare-ups weekly that lasted for 1 to 2 days and caused considerable limits.  On physical examination, he had guarding, pain with motion, and tenderness.  Neurological examination revealed that the Veteran had occasional numbness in the right ulnar nerve area and some numbness in the thumb.  Motor examination revealed flexion and extension of the right elbow and wrist were 4 out of 5 and sensory examination revealed pain (pinprick) and light touch was 1 out of 2 for the right upper extremity.  The examinations were otherwise normal.  Range of motion was 30 degrees extension and flexion, 22 degrees left lateral flexion, 40 degrees left lateral rotation, 22 degrees right lateral flexion, and 40 degrees right lateral rotation.  The examiner noted that there were no additional limitations or pain following repetitive use.  MRI revealed stable diffuse degenerative changes within the mid to lower cervical spine with loss of lordotic curvature and neural foraminal stenosis bilaterally at C5-6 and C6-7.  

Under the criteria in effect prior to September 23, 2002, a rating in excess of 20 percent for a cervical spine disability requires severe intervertebral disc syndrome with recurring attacks and with intermittent relief or severe limitation of cervical motion.  There is no competent medical evidence showing that the Veteran's intervertebral disc syndrome or limitation of motion of the cervical spine was severe.  The Veteran did complain of having neurological symptoms, but throughout the appellate period there was no evidence of muscle spasms of the cervical spine.  In addition, a higher rating is not warranted for the Veteran's limitation of motion.  At worst, the Veteran's range of motion was flexion 32 degrees, extension 11 degrees, and rotation 25 degrees to the right and 42 degrees to the left with all range of motion limited by pain in December 2005; however, he was also noted to have normal range of motion during January 2008 VA treatment with no pain on motion.  Looking at the Veteran's overall disability, the Board finds that his range of motion approximated moderate limitation.  Therefore, a rating in excess of 20 percent under the pre-September 23, 2002 criteria is not warranted.  

With respect to the revised rating criteria for rating intervertebral disc syndrome that became effective from September 2002, forward, the Veteran was not shown to suffer from any incapacitating episodes of intervertebral disc syndrome, i.e., requiring bed rest prescribed by a physician.  Although he complained of having pain and numbness, the evidence fails to show that his symptoms were incapacitating requiring bed rest.  Therefore, a higher rating under the September 2002 revised criteria based on incapacitating episodes is not warranted.  In addition, the Veteran's range of motion is not limited to forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  As shown above, although the Veteran had limitation of motion of his cervical spine, he still had functional movement of his neck and his flexion has been limited to 30 degrees, at worst.  Therefore, a rating in excess of 20 percent under the post-September 23, 2002 criteria is not warranted.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions.  The medical evidence shows that the Veteran had guarding, pain with motion, and tenderness; however, it was specifically noted during the January 2010 examination that there was no additional limitation or function due to the pain.  Furthermore, no fatigue, incoordination, weakness, or lack of endurance was reported and pain had been considered as a factor limiting his range of motion.  See December 2005 VA examination.

However, although the Veteran's cervical spine disability does not warrant a rating higher than 20 percent based on the schedular criteria for limitation of motion or intervertebral disc syndrome, the Board finds a separate disability rating is warranted for the radiculopathy of the right upper extremity.  In this regard, the Board notes that although the schedular criteria prior to September 26, 2003 did not specifically call for separate ratings for orthopedic and neurological manifestation of the cervical spine disability, it did not preclude separate ratings.  Under the revised regulations, effective September 26, 2003, intervertebral disc syndrome is to be rating either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which ever method results in the higher evaluation when all disabilities are combined under § 4.25.  

The evidence clearly reflects that the Veteran reported right upper extremity numbness since the March 2002 VA examination.  The March 2002 VA examination report notes hypoesthesia of the 4th and 5th fingers of the right hand.  The examiner opined that the right hand numbness may be related to the service-connected spine condition.  VA treatment records dated from 2002 to 2003 continue to show the Veteran's complaints of neurological impairment in the right upper extremity.  During the January 2010 VA examination, neurological findings confirmed that the Veteran had occasional numbness in the right ulnar nerve area and some numbness in the thumb.  The Board notes that the Veteran also was found to have carpal tunnel syndrome.  However, the evidence does not clearly differentiate between the impairment associated this non-service connected disability, and the impairment due to the cervical spine disability.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

While the Veteran demonstrates a basis for his assertions of radiculopathy, associated neurological findings are mild as the Veteran had only occasional numbness and did not greatly affect his strength or sensation.  Therefore, the Board finds that the Veteran has mild incomplete paralysis of the ulnar nerve sufficient to warrant a separate 10 percent disability rating for the right upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board also finds that it is more appropriate to rate the Veteran's cervical spine disability under the General Rating Formula for Diseases and Injuries of the Spine, as this would allow for an overall higher rating.  A separate neurological rating of 10 percent for associated impairment in the right upper extremity, combined with the rating of 20 percent based on limitation of motion of the cervical spine would combine under 38 C.F.R. § 4.25 to a 30 percent disability rating.  On the other hand, if the Veteran's cervical spine disability was rated based on the regulations for rating intervertebral disc syndrome, based on incapacitating episodes, or under the previous Diagnostic Code 5293 (effective prior to September 23, 2002), based on the presence of severe recurring attacks with intermittent relief, the Veteran would not be entitled to a rating higher than 20 percent under this diagnostic criteria.  

B.  Right shoulder disability 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran is also claiming that a higher rating is warranted for service-connected impingement syndrome of the right shoulder.  In the June 2002 decision on appeal, the Veteran was granted service connection for impingement syndrome of the right shoulder and was assigned a 10 percent disability rating under Diagnostic Code 5203, effective February 7, 2002.  In the February 2004 rating decision, the disability rating was increased to 20 percent under Diagnostic Code 5201, effective July 13, 2003.  

The Veteran's right shoulder impingement syndrome is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5203.  Diagnostic Code 5201 contemplates disabilities of the shoulder and arm and provides a 20 percent rating for limitation of motion of the major arm at shoulder level.  A rating of 30 percent is assigned for limitation of motion of the major arm midway between side and shoulder level.  A rating of 40 percent is assigned for limitation of motion of the major arm to 25 degrees from the side.  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5203 contemplates impairment of the clavicle or scapula and provides a 10 percent rating is assigned for malunion of the clavicle or scapula, or where there is nonunion without loose movement.  A 20 percent rating is assigned where there is nonunion of the joint with loose movement, or where there is a current dislocation of the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  The record shows that the Veteran is right hand dominant.  Thus, the rating for the right shoulder is to be made on the basis of the right upper extremity being the major extremity.

The Board finds that entitlement to an evaluation of 30 percent disabling, and no higher, is warranted for impingement syndrome of the right shoulder for the entire appellate period.  During the September 2003 VA examination, the Veteran's range of motion of the right arm was 60 degrees flexion, 50 degrees extension, 75 degrees abduction, 60 degrees external rotation, and 45 degrees internal rotation.  It was noted that the Veteran's movement was limited by pain.  During the December 2005 VA examination, the Veteran's range of motion of the right shoulder was less than normal due to pain.  He did not have excess fatigability or incoordination.  His range of motion was 70 degrees abduction with repetitive use, 22 degrees adduction and limited by pain, 108 degrees flexion against opposing pressure and with repetitive use, 40 degrees extension, and internal and external rotation were 90 degrees.  Repetitive use did not cause fatigue or incoordination.  During VA treatment in January 2008, the Veteran had a range of motion of 140 degrees flexion, 90 degrees abduction, 45 degrees external rotation, and internal rotation to L4-5.  Impingement testing was positive.  X-rays revealed degenerative joint disease at the AC joint with cystic changes.  During the January 2010 VA examination, the Veteran complained of having severe limitation of use of the right shoulder with severe flare-ups every 2 to 3 weeks lasting 1 to 2 days.  Range of motion was 90 degrees flexion, 70 degrees abduction, 50 degrees internal rotation, and 45 degrees external rotation.  The examiner noted that there was objective evidence of pain following repetitive use and limited range of motion strength.  However, there were no additional limitations after three repetitions of range of motion.  MRI revealed mild degenerative changes at the AC joint, mild inferior spurring of the distal clavicle, and minimal calcifications appreciated adjacent to the greater tuberosity.  

Although during January 2008 VA treatment, the Veteran had a range of motion of 140 degrees flexion, 90 degrees abduction, 45 degrees external rotation, and internal rotation to L4-5, the preponderance of the evidence including several VA examinations reveal that the Veteran's disability more nearly approximates the criteria for a 30 percent evaluation during the entire appellate period.  The range of motion in degrees shows that the Veteran could not raise his right arm to shoulder level.  It does appear that he can raise his arm slightly higher than midway between the side and shoulder level; however, taking into account his pain on motion and complaints of flare-ups and affording the Veteran the benefit of the doubt, the Board finds that a 30 percent rating is warranted.  DeLuca, 8 Vet. App. 202.

Noting that the Veteran approximates, but does not fully meet, the criteria for a 30 percent rating, the Board also points out that the criteria for a rating higher than 30 percent are neither approximated nor met under Diagnostic Code 5201.  The Veteran is able to raise his right arm more than 25 degrees from the side, and his range of motion does not approximate limitation to 25 degrees even when considering 38 C.F.R. §§ 4.40 and 4.45, and DeLuca factors.  Furthermore, a higher rating is not possible under Diagnostic Code 5203 as 20 percent is the maximum allowed under that code.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, the Veteran's right shoulder symptoms remained relatively constant throughout the course of the period on appeal and at no point were more disabling than reflected by the 30 percent evaluation.  As such staged ratings are not warranted.

C.  Extraschedular

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected degenerative disc disease of the cervical spine and impingement syndrome of the right shoulder are adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine is denied.

A separate 10 percent disability rating for radiculopathy of the right upper extremity is granted, effective February 7, 2002, subject to regulations governing the payment of monetary benefits.

Entitlement to a 30 percent rating for impingement syndrome of the right shoulder is granted, effective February 7, 2002, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that an examination is necessary for migraine headaches.  In March 2002, the Veteran was afforded a VA examination for his claims.  It was noted that his headaches began in the mid to late 1980s, about the time that the neck pain began.  The Veteran was diagnosed as having migraines.  The examiner opined that the migraines were not secondary to the cervical spine disease.  In an addendum, the examiner opined that it was less likely as not that the Veteran's right shoulder, right elbow, and migraines were related to the service-connected cervical spine condition.  The Veteran has not been afforded any other examination in connection with his claim for migraine headaches.  The Board finds these opinions inadequate as they did not address whether the Veteran's migraine headaches were aggravated by the service-connected cervical spine disability.  Furthermore, the examiner provided a general opinion that the migraine headaches were not related to the service-connected cervical spine condition without providing adequate supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  Finally, service treatment records show that the Veteran reported a head injury in his June 1991 report of medical history at separation and the Veteran reported that his headaches began during service.  No opinion, however, was provided as to whether the Veteran's migraine headaches are related to service.  Therefore, another examination with supported opinions is necessary to determine whether his migraine headaches are directly related to service or are secondary to this service-connected cervical spine disability.  Such opinions are necessary for a determination on the merits of this claim.

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In a June 2011 brief, the Veteran's representative stated that the Veteran's service-connected bilateral hearing loss continued to deteriorate.  His last VA examination was in March 2009.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In addition, the examiner failed to adequately address the effect of his hearing loss on his occupational functioning and daily activities in accordance with Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, a new examination is necessary to assess the current severity of the Veteran's hearing loss claim.  

A TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  The record shows that the Veteran is in receipt of disability benefits from the Social Security Administration on the basis of disorder of the muscle, ligaments, and fascia.  As the record indicates that the Veteran is currently unemployed, entitlement to a TDIU must be addressed in connection with this appeal.  Rice, 22 Vet. App. 447.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the criteria for substantiating a claim for entitlement to a TDIU, including what evidence the Veteran should submit and what evidence VA will make efforts to obtain.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his migraine headaches.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not that the diagnosed migraine headaches are related to his active military service?    

(b)  If the answer is no, is it at least as likely as not that the diagnosed migraine headaches were caused by the service-connected cervical spine disability?  

(c)  If the answer is no, is it at least as likely as not that the Veteran's cervical spine disability aggravated the Veteran's migraine headaches?  In making this assessment please also consider whether the Veteran's headaches are aggravated by the pain medication taken for the cervical spine.

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the migraine headaches (i.e., a baseline) before the onset of the aggravation. 

Regarding the Veteran's bilateral hearing loss, the examination must encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  All opinions must be supported by a complete rationale in a legible report.

Finally, an opinion should be provided as to the following:

(a)  Whether the Veteran's service-connected cervical spine disability with neurological impairment alone renders the Veteran unable to secure and follow a substantially gainful occupation.  

(b)  Whether the Veteran's service-connected hearing loss disability alone renders the Veteran unable to secure and follow a substantially gainful occupation.  

(c)  Whether the Veteran's service-connected right shoulder disability alone renders the Veteran unable to secure and follow a substantially gainful occupation.  

(d)  Whether the Veteran's combined service-connected disabilities, including those found to be service connected following the examination, render the Veteran unable to secure and follow a substantially gainful occupation.

The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

All opinions must be supported by a complete rationale in a legible report.

2.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


